\OOO\IO\M-l>-UJ[\J»_¢

Nl\)l\)[\)[\)f\)[\)[\)l\.)|-*»-‘»-»-»-l»_‘)_r)-¢»->_¢
OO`\]O\U”I-ILW[\)*_‘CJ\DOO\IO\Ui-D~UJN*_‘O

 

F§L§§U

NOV 2 9 2018

 

 

 

 

 

CLERK US DiSl`H=Cl Cl_'_`lLJFlT
' ` ` " GF CALiFOFiN|A
§$U l"lE.FiN L)l&\Tl-i|t,i DEPU*W

ll

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

CHERALYN PRECIADO, Case No.: 18cv677 BEN (BLM)

Plaintiff,
_ ORDER GRANTING MOTIONS TO
v. DISMISS

SUPERIOR COURT OF CALIFORNIA,
COUNTY OF SAN DIEGO; ROYALTY
INVESTl\/[ENT PROPERTIES, LLC.,

Defendant.

 

 

 

 

Novv before the Court is the motion of Defendant Royalty Investment Properties,
LLC, to dismiss the Complaint. Royalty asserts, inter alia, that this Court lacks subject
matter jurisdiction The Court agrees.

The Rooker-Feldman doctrine prevents a federal district court from having subject
matter jurisdiction to hear a direct appeal from a final judgment of a state court. Noel v,
Hall, 341 F.3d 1148, 1158 (9th Cir. 2003); See D.C. Court Oprpeals v. Feldman, 460
U.S. 462, 482 (1983); Rooker v. Fz'd. Trust Co., 263 U.S. 413, 416 (1923). As then
Supreme Court has explained, this doctrine applies to “cases brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the [federal]

district court proceedings commenced and inviting [federal] district court review and

lscvsvv BEN (BLM)

 

 

\OOO\IO\LJI-Lb-)l\)ld

l\)l\)l\)[\)[\)[\)[\)[\-)[\.)b-*I-\r_\l-h-\»_l»_~l-d)_lr-
OO\]O\UTHWNWO\OOO\]O\Lh-LDJN*_‘O

 

 

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basz'c Indus. Corp;, 544 U.S.
280, 284 (2005). Even where, as here, a plaintiff frames her claim as a constitutional
challenge, if she seeks what in substance would be appellate review of a state judgment,
the action is barred by ROoker-Feldman. Bianchi v. Rylaarsdam, 334 F.3d 895, 901 n.4
(9th Cir. 2003); Reusser v. Wachovia chk, N.A., 525 F.3d 855, 859 (9th Cir. 2008)
(affirming Rooker-Feldman dismissal of challenge to state foreclosure proceedings). To
determine whether the Rooker~Feldman doctrine applies, a federal district court must
assess Whether the plaintiff is attempting to bring a “forbidden de facto appeal.” See Noel
v. Hall, 341 F.3d 1148, 1163 (9th Cir. 2003). A case is a de facto appeal if “a federal
plaintiff asserts as a legal wrong an allegedly erroneous decision by a state court, and
seeks relief from a state court judgment based on that decision.” See id. at 1164. If the
case is a de facto appeal, the plaintiff is also barred from litigating “any issues that are
‘ineXtricably intertwined’ with issues in that de facto appeal.” See Kougasz`an v. TMSL,
Inc., 359 F.3d 1136, 1142 (9th Cir. 2004) (citing Noel, 341 F.3d at 1166). Issues
presented are inextricably intertwined “[w]here the district court must hold that the state
court was Wrong in order to find in favor of the plaintif .” Doe & Assocs. Law O]j‘ices v.
Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001); Cooper v. Ramos, 704 F.3d 772, 782
(9th Cir. 2012).

Plaintiff was previously sued by Royalty in state court. In the state court case,
summary judgment was granted to Royalty and against Plaintiff. Judgment granted
entitlement to possession of the real property located at 24732 Rio Verde Drive, Ramona,
California, and damages in the amount of $71,730. See Royally Investment Properties,
LLC v. Preciado, Case No. 37-2016-44320-CU-UD-CTL, Judgment (San Diego Sup. Ct.
Mar. 28, 2018). On April 4, 2018, Plaintiff filed the federal action presently before this
Court.

lt is apparent that Plaintiff is asserting that the superior court committed errors in
the State court case and that State law functioned to deprive her of federal constitutional
rights, and that Plaintiff’s civil rights were violated as a result.

2
18a/677 BEN (BLM)

 

 

\COONO\U"|LLJJ[\)»-A

NNNNNNN[\)N»_\h->_IP-hi_ll_\r-d|_lw-n,_»
OO-JO\£)‘l-|>~L»JN»-‘O\DOO\JO\Lh-I>-wl\>l-*O

 

 

As an initialmatter, the Rooker-Feldman doctrine bars federal jurisdiction only
where the federal suit is initiated.after state-court proceedings have ended. Mothershed v.
Justz`ces ofSupreme Court, 410 F.3d 602, 604 n.1 (9th Cir. 2005), as amended on denial
ofreh ’g, 2005 WL 1692466 (9th Cir. July 21 , 2005.) The Ninth Circuit has held, in an
unpublished decision, that a lower state-court judgment was sufficiently final for Rooker-
Feldman to bar a federal de facto appeal, even when the judgment was simultaneously
being appealed in state court. See Marciano v. I/W¢ite, 431 F. App’x 611, 613 (9th Cir.
2011) (“The fact that Marciano filed his federal suit before his state court appeals have
concluded cannot be enough to open the door for a federal district court to review the
state court decisions. To hold otherwise would run counter to the doctrine's underlying
principle that review of state court decisions must proceed through the state appellate
procedure and then to the United States Supreme Court.”). Here, the state court
proceedings ended prior to the initiation of this federal action.

ln this action, Plaintiff seeks as a remedy a declaratory judgment that the state
court judgment (Which awarded possession and damages to Royalty of the subject real
estate) is null and void and an injunction from execution of any state court writ of
possession Complaint, at 12.

This case is precisely the kind of legal action meant to be barred from federal
court. This is a defacro appeal because Plaintiff asserts as legal wrongs an allegedly
erroneous decision by the state court and seeks relief from the state court judgment See_
Noel, 341 F.3d at 1164. Additionally, Plaintiff s claims are inextricably intertwined with
the de facto appeal because the Court “must hold that the state court Was wrong in order
to find in favor of the plaintiff” Doe & Assocs. Law Oj‘z`ces v. Napolitano, 252 F.3d
1026, 1029-30 (9th Cir. 200 1) (“If` the federal constitutional claims presented to the
district court are ‘inextricably intertwined’ with the state court's judgment, then Doe is
essentially asking the district court to review the state court’s decision, which the district

court may not do.”).

lam/677 BEN (BLM)

 

 

\OOO\]O\U\.ILL»J[\)»-i

l\)[\)N[\_)l\)[\)[\)[\.)[\)+-‘r--r_\»_~i-l\-+-\»_->_¢r-d
OO`~]O\LR-I>~WN*_‘O\DOO\}O\kh-LUJN*“O

 

 

The Court concludes that the Rooker-Feldman doctrine relieves this Court of
subject matter jurisdiction over Plaintiff’ s claims. Accordingly, Royalty’s motion to
dismiss is granted with prejudice

Plaintiff has also named the Superior Court of Califomia a defendant F ederal
Rule of Civil Prccedure 4(m) requires service be made within 90 days. More than 270
days have passed Without Plaintiff filing a proof of service on the Superior Court
defendant Therefore, in accordance with Federal Rules of Civil Procedure 1 and 4(m),
on this Court’s own motion, the action against the Superior Court of Califomia is
dismissed without prejudice

Plaintiff’s ex parte motion for a TRO is denied as moot.

The Clerk of Court may close the file.

IT IS SO 0

Dated: //% W/X¢

 

isn/677 BEN (BLM)

 

 

